Case 3:19-cv-00872-HEH-RCY Document 33 Filed 09/08/20 Page 1 of 2 PageID# 114




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


CARL ODELL VARNBR,JR.,

       Plaintiff,

V.                                                   Civil Action No. 3:19CV872-HEH

DEPT. OF CORRNOTTOWAY
CORRECTIONAL CENTER,

       Defendant.


                              MEMORANDUM OPINION
                        (Dismissing Action Without Prejudice)

       Plaintiff, a former Virginia inmate proceeding pro se and informa pauperis, filed

this 42 U.S.C. § 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a

plaintiff must allege that a person acting under color ofstate law deprived him or her of a

constitutional right or of a right conferred by a law ofthe United States. See Dowe v.

Total Action Against Poverty in Roanoke Valley^ 145 F.3d 653,658(4th Cir. 1998)

(citing 42 U.S.C. § 1983). Neither "inanimate objects such as buildings, facilities, and

grounds" nor collective terms such as "staff or "agency" are persons amenable to suit

under § 1983. Lamb v. Library People Them, No. 3:13-8-CMC-BHH,2013 WL

526887, at *2-3(D.S.C. Jan. 22, 2013)(citations omitted)(internal quotations omitted)

(explaining that the plaintiffs "use ofthe collective term 'people them' as a means to

name a defendant in a § 1983 claim does not adequately name a 'person'"); see Preval v.

Reno, No. 99-6950,2000 WL 20591, at *1 (4th Cir. Jan. 13, 2000)(citations omitted)

(affirming the district court's determination that Piedmont Regional Jail is not a "person"
Case 3:19-cv-00872-HEH-RCY Document 33 Filed 09/08/20 Page 2 of 2 PageID# 115




under § 1983). In his current Complaint, Plaintiff does not identify the particular

constitutional right that was violated by the defendant's conduct. Plaintiffs current

allegations also fail to provide the defendant with fair notice ofthe facts and legal basis

upon which his or her liability rests. See Bell Atl Corp. v. Twombly,550 U.S. 544, 555

(2007)(quoting Conley v. Gibson, 355 U.S.41,47(1957)). Accordingly, by

Memorandum Order entered on July 29,2020,the Court directed Plaintiffto submit a

particularized complaint within thirty(30)days ofthe date of entry thereof. The Court

warned Plaintiffthat the failure to submit the particularized complaint would result in the

dismissal ofthe action.


       More than thirty (30)days have elapsed since the entry ofthe July 29,2020

Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise

respond to the July 29,2020 Memorandum Order. Accordingly, the action will be

dismissed without prejudice.

       An appropriate Order will accompany this Memorandum Opinion.


                                                            /s/
                                    HENRY E. HUDSON
Date:ScfT.                          SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
